DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As to claims 1, 18, and 20, the first instance of “GNSS” should be defined.
As to claim 7, line 2, “the corresponding” should be replaced with “a corresponding”.
As to claim 7, line 3, “that set” should be replaced with “a set”.
As to claim 8, line 2, “at least” should be replaced with “the at least”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Computer Readable Media (CRM) and Computer Readable Storage Media (CRSM) claims, under their broadest reasonable interpretation (BRI), will cover an ineligible signal perse unless defined otherwise in the application as filed. In this case, claim 20 is directed to a machine readable storage medium comprising non-transitory computer readable description of an integrated circuit that when processed in integrated circuit manufacturing system, facilitate performance of the operations recited in claim 20. And, the instant specification, provides only open-ended examples of media embodiments. See specification, page 2.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Wang et al. (hereinafter referred to as “Wang”,  US 2006/0251173).
As to claims 1, 18, and 20, Wang teaches a GNSS receiver (abstract, Figs. 1 and 3) comprising: a memory interface (Figs. 1, and 2 baseband chip 101, data memory 107, host interface, paragraph [0022]) ;  5at least one front end processor configured to receive a GNSS signal (Fig. 1, baseband chip 101, baseband processor 105) , generate a plurality of data samples, form a set from the data samples (Fig. 1, sample clock 122, timing control 109, paragraph [0029]), and write the set to a memory via the memory interface; and a correlator configured to retrieve from the memory, via the memory interface, a first batch of data for processing (Fig. 1,  baseband processor 105, memory 107, paragraphs [0022], [0023], and [0029]-[0032]), the first batch of data comprising data samples from at least a portion of the set, 10process the first batch of data (paragraphs [0029] and [0030]), and subsequent to retrieving the first batch of data, retrieve from the memory, via the memory interface, a second batch of data for processing, the second batch of data comprising different data samples from those in the first batch (paragraph [0033]).
As to claim 2, Wang further teaches that the second batch of data samples comprises data samples from at least a portion of a further set (paragraph [0033]).
As to claim 3, Wang further teaches that the first batch of data comprises all the data samples from the set and the second batch of data comprises all the data samples from a further set (paragraph [0033]).
As to claim 4, Wang further teaches that the set and the further set are both formed by the same front end processor, the further set being formed subsequent to the set (Fig. 1, baseband chip 101, paragraph [0033]).
As to claim 5, Wang further teaches that the GNSS receiver comprises a plurality of 25front end processors (Fig. 1, processors 105 and 130), and the set is formed by a first front end processor and the further set is formed by a second front end processor (Fig. 1, processor 105, given the claim its broadest reasonable interpretation, the first and second processors are the same).
	As to claim 6, Wang further teaches that the first batch of data comprises data samples from a portion of the set and the second batch of data comprises data samples from a 30different portion of the set (Fig. 1, paragraph [0033], claim 1, i.e., the set includes signals from the plurality of channels).
	As to claim 9, Wang further teaches that the correlator and the at least one front end processor operate concurrently, such that the at least one front end processor is generating subsequent sets whilst the correlator is processing batches from the set (paragraph [0034]).
	As to claim 10, Wang further teaches that the correlator is configured to retrieve the second batch of data in response to the correlator completing processing of the first batch of data (paragraphs [0033] and [0034]).
	As to claim 11, Wang further teaches that the at least one front end processor is configured to form the set from a predetermined time window of data samples (paragraphs [0033] and [0034]).
	As to claim 12, Wang further teaches that the predetermined time window is at least one sample period of the GNSS signal (paragraphs [0029], [0032], and [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tiemann et al. (hereinafter referred to as “Tiemann”, US 6,118,808).
	As to claim 13, Wang does not expressly teach that the correlator is configured to process the 15first batch of data by performing at least one correlation operation on the data samples of the first batch using a ranging code and a code delay.
	Tiemann further teaches a correlator that is configured to process the 15first batch of data by performing at least one correlation operation on the data samples of the first batch using a ranging code and a code delay (Fig. 3, digital correlator 23, code generator, code offset generator 244, satellite code generator 243).
	It would have been obvious to one of ordinary skill in the art that the correlator is configured to process the 15first batch of data by performing at least one correlation operation on the data samples of the first batch using a ranging code and a code delay in order to recover/decode/despread a transmitted satellite signal.
	
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
	As to claim 14, Wang further teaches that the correlator is configured to generate a correlation result and write (or store) the correlation result, via a memory interface, to a memory (Figs. 1 and 2, baseband chip 101, paragraphs [0032] and [0033]).
	Wang does not expressly teach that the correlator is further configured to generate a correlation result and write the correlation result to the memory 20at a different memory location to the data samples.
	It is officially noted that it is obvious and/or well known in the art to write the correlation result via a memory interface to a memory at a different memory location to the data samples in order to use a single memory, so as to reduce hardware complexity.
	It would have been obvious to one of ordinary skill in the art to write the correlation result via a memory interface to a memory at a different memory location to the data samples for the reason stated above.
	
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lewis (US 2013/0258312).
As to claim 16,  Wang does not expressly teach that the correlator further comprises a double buffer having two storage locations, each storage location configured to store a batch of data samples for processing by the correlator.
Lewis further teaches a double buffer having at least two storage locations for storing two different correlation data (paragraphs [0025]-[0027]).
It is officially noted that it is obvious and/or well known in the art to use double buffers to store data samples used for correlation in order to processing speed.
It would have been obvious to one of ordinary skill in the art that the correlator further comprises a double buffer having two storage locations, each storage location configured to store a batch of data samples for processing by the correlator for the reason stated above.

Allowable Subject Matter
Claims 7, 8, 15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al., US 2009/0219198, Figs. 1 and 3
Loomis et al., US 2008/0218401, Figs. 3, paragraphs [0044]-[0047] and [0050]
Kang et al., US 2008/0297411, Figs. 1 and 2
Heo, US 2005/0190820, Figs. 1-4
Chen et al., US 2008/0071995, Fig. 1
Thor et al., US 2007/0121707, Fig. 1, paragraphs [0038]-[0040]
Wirola et al., US 2017/0325070, Figs. 1 and 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/           Primary Examiner, Art Unit 2632